significant index no internal_revenue_service department oft eau washington dc person to contact telephone number refer reply to op e ep t date jul legend company a plan x dear this letter is in response to a request for a ruling letter submitted on your behalf by your authorized representative on date as supplemented by letters dated date and date this request concerns the consequences for an employee_stock_ownership_plan esop under internal_revenue_code code sec_401 sec_4975 and sec_4975 of a proposed election under code sec_1362 your authorized representative has submitted the following facts and representations in support of the requested rulings company a established plan x effective as of date plan x is a leveraged_esop which is intended to meet the requirements of code sec_401 and sec_4975 the most recent favorable determination_letter for plan x is dated date in plan x used the proceeds of a private_placement borrowing to purchase company a in plan x borrowed funds from company a to purchase most of the common shares remaining shares and to repay the original loan this loan exempt loan is intended to be an exempt loan as described in code sec_4975 the exempt loan is to be repaid over a 15-year period commencing in using deductible company a contributions to plan x and cash dividends on allocated and unallocated company a stock held by plan x collateral for the exempt loan consists of unallocated shares of stock held in a suspense_account when plan x makes its annual payments on this loan these shares are released and allocated to participants’ accounts in accordance with the terms of plan x and applicable sections of the excise_tax regulations as the lender company a has no recourse against these allocated shares page company a intends to elect in accordance with the provisions of code sec_1362 to be an s_corporation the fiduciaries of plan x will be asked to consent to this election assuming that this consent is obtained and the election becomes valid company a intends to amend plan x to become a stock bonus and money_purchase_pension_plan shares of company a stock held by plan x both prior to and subsequent to the s_corporation_election are qualifying employer_securities within the meaning of code sec_409 following this election plan x will continue to be invested primarily in such securities company a intends to make the maximum deductible contribution permitted under code sec_404 to the extent that such a contribution is not sufficient to make the annual exempt loan payments plan x will first use earnings on unallocated shares and then if necessary earnings on allocated shares these earnings may include dividends to the extent that company a has accumulated_earnings_and_profits from its prior status as a c_corporation if employer contributions and dividends are not sufficient to make the annual exempt loan payment then additional_amounts will come from company a’s accumulated_adjustments_account aaa maintained in accordance with code sec_1368 the aaa is not increased by capital contributions all amounts held within it would be payable as dividends under code sec_301 if company a remained a c_corporation if earnings on allocated shares are used to make exempt loan payments the shares released from the suspense_account will first be allocated to participants’ accounts on a fair_market_value basis according to the amount of earnings taken from each such account to make the exempt loan payment based on the foregoing facts and representations your authorized representative has requested the following rulings on your behalf a valid s_corporation_election by company a will not affect plan x's qualified status under sec_401 of the code nor plan x's status as an esop within the meaning of sec_4975 of the code to the extent that the plan x fiduciaries use the earnings whether dividends or otherwise received on unallocated shares of company a stock held in the suspense_account to repay the exempt loan the transactions will not cause the exempt loan to fail to satisfy sec_4975 of the code to the extent that the plan x fiduciaries use the earnings whether dividends or otherwise received on allocated shares of company a stock held in participants' accounts to repay the exempt loan the transactions will not cause the exempt loan to fail to satisfy sec_4975 of the code the replacement of earnings on allocated shares of company a stock used to repay the exempt loan will not result in annual_additions to participants' accounts under sec_415 of the code code sec_401 provides that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive th page benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section if certain requirements are met code sec_4975 generally defines an esop as a defined_contribution_plan which is a stock_bonus_plan which is qualified or a stock bonus and a money purchase plan both of which are qualified under sec_401 and which are designed to invest primarily in qualifying employer_securities section dollar_figure of revproc_99_4 lr b provides that the national_office of the service ordinarily will not issue letter rulings on matters involving a plan's qualified status under sec_401 through and sec_4975 these matters are generally handled by the key district offices' determination_letter program since your first requested ruling involves plan x’s qualified status under code sec_401 and sec_4975 we decline to rule in accordance with the revenue_procedure code sec_4975 imposes a tax on prohibited_transactions but provides an exemption in sec_4975 for a loan to a leveraged_esop as defined in sec_4975 if such loan is primarily for the benefit of participants and beneficiaries of the plan requirements concerning the interest rate and collateral must also be met sec_54_4975-7 provides that exempt loans will be subjected to special scrutiny to ensure that they are primarily for the benefit of participants and their beneficiaries sec_54_4975-7 of the regulations states that an exempt loan must be primarily for the benefit of the esop participants and their beneficiaries and that all of the surrounding facts and circumstances will be considered in determining whether the loan satisfies this requirement it further states that no loan will satisfy this requirement unless it satisfies the requirements of sec_54_4975-7 sec_54_4975-7 of the regulations states in part that no person entitled to payment under the exempt loan shall have any right to assets of the esop other than i collateral given for the loan ii contributions other than contributions of employer_securities that are made under an esop to meet its obligations under the loan and iii earnings attributable to such collateral and the investment of such contributions the regulation further states that the payments made with respect to an exempt loan by the esop during a plan_year must not exceed an amount equal to the sum of such contributions and earnings received during or prior to the year less such payments in prior years in the present case since the unallocated shares are held in the suspense_account as collateral for the exempt loan the earnings attributable to such shares may be used to make payments on the exempt loan to the extent that these earnings are from either accumulated_earnings_and_profits or from the aaa therefore with respect to your second requested ruling we conclude that to the extent that the plan x fiduciaries use the earnings whether dividends or otherwise received on unallocated shares of company a stock held in the suspense_account to repay the exempt loan the transactions will not cause the exempt loan to fail to satisfy section a7 page d of the code if such earnings are from either accumulated_earnings_and_profits or from the aaa maintained by company a however sec_54_4975-7 of the regulations does not provide that exempt loan payments may be made from earnings on shares allocated to participants’ accounts therefore such a transaction fails to meet the requirements of sec_54_4975-7 and sec_54 b accordingly with respect to your third requested miling we conclude that to the extent that the plan x fiduciaries use the earnings whether dividends or otherwise received on allocated shares of company a stock held in participants' accounts to repay the exempt loan the transactions will cause the exempt loan to fail to satisfy sec_4975 of the code our response to your third requested ruling renders your fourth requested ruling moot so it is not necessary to provide a response to it this ruling letter is based on the assumption that plan x continues to be otherwise qualified under cade sec_401 and sec_4975 at all relevant times this ruling is also based on the assumption that the aaa satisfies the requirements of code sec_1368 at all relevant times this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely yours dy anc v floor frances v sloan chief employee_plans technical branch enclosures notice deleted copy of muling letter cc
